Citation Nr: 0624080	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  03-22 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 until May 
1967.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
PTSD and assigned a rating of 30 percent, effective September 
17, 2001.  The Board has rephrased the issue on the title 
page to reflect that this is an initial rating claim.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (Where an appeal 
stems from an initial rating, VA must frame and consider the 
issue as to whether separate or "staged" ratings may be 
assigned for any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating.).


FINDING OF FACT

The veteran's PTSD has been shown to be productive of a 
disability picture that more nearly approximates that of 
serious social and occupational impairment but less than 
total occupational and social impairment.


CONCLUSION OF LAW

The service-connected PTSD is 70 percent disabling according 
to the applicable schedular criteria.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  PTSD

The veteran contends that his PTSD is more disabling than 
currently evaluated due to such symptoms as severe social 
isolation, constant depression, and frequent panic attacks. 




A.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings,  which is based on the average 
impairment of earning capacity caused by a given disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

Diagnostic Code 9411 addresses PTSD. Under that code, 
evaluations may be assigned ranging between 0 and 100 
percent.  The veteran is currently assigned a 30 percent 
disability rating from September 17, 2001. This rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent  
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b). 

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, American Psychiatric Association (DSM-IV), (4th 
ed. 1994).  The Global Assessment of Functioning (GAF) scale 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

The DSM-IV describes a GAF score of 21 to 30 as "[b]ehavior 
is considerably influenced by delusions or hallucinations OR 
serious impairment in communication of judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends)."  A 
41 to 50 rating indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious difficulty in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 51 
to 60 rating indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, American Psychiatric Association (DSM-IV).

B. Analysis

Considering the totality of the evidence, the Board finds 
that the veteran's disability more closely resembles a 70 
percent evaluation. 

VA clinic records noted panic attacks one to two times per 
week as well as the presence of hallucinations.  See VA 
Clinic Records (Jan. 2000, July 2000, Aug. 2000).  A June 
2002 VA clinic note indicated that the veteran received a GAF 
score of 50 and noted the following symptoms: 
memory/concentration difficulty, isolation, restricted range 
of affect, difficulty sleeping, and hypervigilance.

Also, in June 2002, the veteran underwent a VA examination.  
The examiner noted that the veteran suffered from the 
following: nightmares two to three times per week, isolation, 
thoughts of suicide (but no intention of acting on them), 
easily irritable, and depression with anxiety.  The examiner 
stated that the veteran was capable of handling his finances.  
His appearance was noted as alert and oriented times three, 
neatly groomed, and properly engaging.  There was no unusual 
motor behavior, and affect was appropriate.  The veteran's 
speech was coherent, and his thought content was realistic 
and goal directed.  No hallucinations were reported.  The 
examiner stated that the veteran's cognitive function 
appeared to be grossly intact.  The examiner assigned a GAF 
score of 58.    

However, VA clinic records from 2004 thru 2005 note a more 
serious disability than approximated by the June 2002 GAF 
score of 58.  The more recent GAF scores range from 45 to 51.  
Specifically, the records noted a congruent affect, no 
hallucinations, no suicidal or homicidal ideations, adequate 
to fair insight and judgment, presence of panic attacks, 
strained familial relationships, chronic isolation, 
avoidance, and hypervigilance.  See VA Clinic Records (Jan. 
2004, Mar. 2004, Apr. 2004, May 2004, Sept. 2004).

In August 2005, the veteran underwent a second VA 
examination.  The examiner noted that the veteran was 
employed in an "unusual way" as working for a farmer.  He 
stated the veteran lives on the farmer's land and works as a 
security person, but he does not have many responsibilities.  
The veteran submitted a statement in response to the 
examiner's observations explaining that the farmer is 
actually his brother.  He also added that in 2004 he earned 
only $1500.00 and stated he was fired from his job because he 
could not handle the mental requirements.  The veteran also 
stated that he was last gainfully employed in 1993.  See 
Response to Supplemental Statement of the Case (Jan. 2006).

During the August 2005 VA examination the veteran reported 
the following symptoms: loneliness (no social life), 
depression, anxiousness, three to four hours of sleep per 
night, poor concentration, forgetfulness, only eating about 
once per day, suicidal thoughts, and assaultive thoughts.  
The examiner noted that the veteran experienced daily 
intrusive thoughts and dreams, possessed a restricted range 
of affect, and hypervigilance.  The presence of an 
exaggerated response was also noted.  The examiner stated 
that the veteran's symptoms have caused a clinically 
significant impairment in the veteran's ability to function 
and lead a normal life.  The veteran stated that he did not 
think he had a drinking problem, but he admitted to having 
two to three shots of whisky and beer most nights.

The veteran's speech was noted as within normal limits, and 
the examiner stated that the veteran was able to manage the 
activities of daily living.  There was some question as to 
whether the veteran had delusional thinking or 
hallucinations, but the examiner commented that the veteran's 
thoughts were probably more of illusions.  Good insight was 
noted, but the examiner remarked that the veteran's judgment 
was questionable.  The examiner assigned a GAF of 41, noting 
a severe case of PTSD.  The examiner added that the veteran's 
appearance, ability to cope with stress, extreme 
irritability, and concentration problems prevent him from any 
kind of regular full-time employment.      

The symptoms associated with a GAF of 41 to 50 more closely 
approximates the criteria for a 70 percent rating.  Although 
the June 2002 VA examiner assigned a GAF of 58, his 
examination was not based on review of the entire evidence of 
record.  Additionally, VA clinic notes from 2000 to 2004 
reported consistent symptoms and assigned GAF scores ranging 
from 45 to 51.    

Given the GAF scores together with the nature of the symptoms 
as reported on the August 2005 examination and throughout the 
appeal, the veteran's disability more nearly approximates the 
criteria for a 70 percent rating.  The veteran's disability 
is not shown to meet the criteria for a 100 percent rating 
which requires total occupational and social impairment. The 
veteran is capable of managing the activities of daily living 
and is not a danger to himself or others.  He has denied 
delusions and hallucinations.  There is no evidence of memory 
loss or gross impairment in his thought process or 
communication nor is he found to be disoriented.  

Accordingly, a 70 percent rating is warranted for PTSD under 
Diagnostic Code 9411. 

II.  Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  The veteran's appeal originates from a June 2002 
rating decision.  The Board acknowledges that the section 
5103 notice was sent to the veteran in October 2001 
addressing the underlying service connection claim.  The 
appellant has the right to content-complying notice and 
proper subsequent VA process, which he has received in this 
case.    

The veteran was advised of the necessary evidence to 
substantiate his initial rating claim; that the RO would 
assist him in obtaining additional information and evidence; 
of the responsibilities on both his part and VA's in 
developing the claim; and of the need to provide any evidence 
in his possession that pertains to the claim.  See Letter 
from RO to the veteran (June 2004).  As such, VA fulfilled 
its notification duties.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Here, the appealed June 2002 rating decision clearly 
indicates that the veteran had been assigned a specific 
disability evaluation for his service connected disorder and 
that effective dates for the evaluation had also been 
established.  Therefore, the Board finds no lapse in 
compliance with Dingess/Hartman.   

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
and VA clinic records are available, and there is no 
pertinent evidence that is not currently part of the claim's 
file.  Additionally, the veteran was afforded a VA 
examination.  Hence, VA has fulfilled its duty to assist the 
appellant in the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.  



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


